Citation Nr: 1232210	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-31 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial rating for a nervous condition with posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran & J.C.



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from July 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In a February 2006 rating decision, the RO granted service connection for a nervous condition with PTSD, and assigned an initial 10 percent rating, effective July 27, 2004.

In September 2006, the RO increased the initial rating for PTSD to 50 percent, effective July 27, 2004.  

In a January 2008 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran submitted an NOD in July 2008, and the RO has not yet issued an SOC for that appeal.  Typically, remand for issuance of an SOC would be warranted, Manlincon v. West, 12 Vet. App. 238 (1999), but, as discussed below, the claim for a TDIU is moot by the grant of a 100 percent schedular rating for PTSD.

The Veteran was provided a hearing before the undersigned at the RO in May 2012; a transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a stroke (October 2006), entitlement to service connection for hypertension (November 2007), entitlement to service connection for gout of the bilateral upper and lower extremities (August 2010), entitlement to service connection for seizures (May 2012), and entitlement to an increased evaluation for bilateral hearing loss(August 2010), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by total occupational and near total social impairment. 

2.  The Veteran has been granted a 100 percent schedular rating since July 27, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent, rating for PTSD have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the Board is granting a 100 percent rating for PTSD, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (providing that the Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (indicating that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in substantiating the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).

GAF scores ranging between 21 and 30 indicate behavior considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or an inability to function in almost all areas.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing school).  A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  DSM-IV at 46-47.

Although the Veteran has been diagnosed as having psychiatric disabilities other than PTSD, including major depressive disorder, this disability has been construed as developing from the Veteran's PTSD.  Where the symptoms of a service-connected disability cannot be distinguished from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 38 C.F.R. § 3.102)).

Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id.

Analysis

The evidence reflects that the Veteran has not engaged in any significant, full time employment since approximately 1995.  The Veteran's psychiatric disabilities, in conjunction with his physical problems, have reportedly caused his unemployment.

During the appeal, the Veteran has generally been assigned GAF scores of 50 or lower, indicating serious symptoms, and an inability to keep a job or have friends.  DSM IV.  From prior to, and throughout most of the Veteran's hospitalization for suicidal ideation, the Veteran had GAF scores of 45 or lower.  During his hospitalization, this included consistent scores of 35 (indicating impairment in reality testing or communication, or major impairment in many areas), and one score of 30, indicating behavior considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or an inability to function in almost all areas.  Id.

While the most recent GAF score, provided in July 2010, was 55; it was given at the conclusion of two months of inpatient treatment, and is inconsistent with the large majority of GAF scores assigned, and occurred prior to an August 2010 "crisis call" for suicidal ideation.  All other GAF scores assigned to the Veteran have been 50 or lower.

The Veteran submitted a statement in October 2006, arguing that he was unable to work due to PTSD.  In April 2007 a VA examiner agreed that the Veteran was unemployable then, and for the foreseeable future, due to PTSD standing alone.  Nothing in the record reflects that the Veteran's occupational abilities have changed since the April 2007 examination.  Indeed, as his testimony reflects, he has been hospitalized for psychiatric disability for 6 months of the last two years.  

Though the Veteran indicated to treatment providers that he had worked in various self-employed positions "off the books" until 2008, there is no suggestion that the self-employed work was gainful.  He indicated in a July 2008 statement that, in addition to his receipt of disability pay, he was required to borrow money to "make ends meet."  To the extent that the Veteran's physical disabilities impair his ability to work, there is no evidence to allow the Board to distinguish between the effects of those physical disabilities and his psychiatric disabilities, especially considering the April 2007 examiner's opinion that the Veteran's PTSD symptomatology was sufficient to make the Veteran unemployable.  The weight of the evidence is in favor of a finding that the Veteran has total occupational impairment.  

Although the Veteran has maintained ties with some friends, the evidence demonstrates near total social impairment.  He does not have any relationships with his family, having repeatedly indicated that they had been "scared" of him since his return from military service.  As noted by the April 2007 examiner, the Veteran was "very socially isolated with few friends and minimal contact with family members."  All of his interpersonal interactions were characterized by frequent irritability and subsequent interpersonal conflicts.  The April 2007 examiner explained that the Veteran experienced chronic anxiety and depression with PTSD symptoms, which together increased his isolation and avoidance of others.

He has experienced such symptoms as social isolation, anxiety, depression, impaired memory and concentration, difficulty sleeping, including insomnia and nightmares, and hypervigilance.  At times he has described audiological hallucinations.  He has experienced persistent suicidal ideation, requiring nearly two months of inpatient psychiatric treatment, and at least one post-treatment crisis call concerning suicidal ideation.  He has thus demonstrated a persistent danger of hurting himself.  

While there is limited evidence of the Veteran's psychiatric condition since August 2010, nothing in the record suggests that the Veteran's condition has improved.  The testimony of the Veteran and an acquaintance at the May 2012 hearing indicates that there has been no change in the level of symptomatology.  

In sum, throughout the period of time on appeal, the Veteran has not been employed, and has been generally socially isolated, except for his relationships with a few friends.  The evidence most nearly approximates the criteria for a 100 percent rating for the entire appeal period, amounting to near total occupational and social impairment.  38 C.F.R. § 4.7.

Accordingly, the Board finds that an increased, 100 percent, rating for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.


TDIU

VA will grant a TDIU when the service connected disabilities are rated less than total, but the Veteran is precluded, by reason of his service connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

As the Veteran is being granted a 100 percent evaluation per this decision for the entire period since the effective date of service connection, his disabilities are not rated less than total.  There is case law suggesting that it is possible to get a TDIU where that benefit is based on disabilities other than those for which a 100 percent rating was in effect.  Buie v. Shinseki, 24 Vet App 242 (2010).  In the instant case; however, the Veteran's claim for TDIU and appeal for a higher initial rating are based on the same disability, PTSD.  His claim for TDIU is moot, and is thus properly dismissed.  See Locklear v. Shinseki, 24 Vet. App. 311, 314 n.2 (2011) (noting that the issue of entitlement to TDIU is moot during any period when a 100 percent rating was in effect) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased, 100 percent, initial rating for PTSD is granted.

The appeal as to entitlement to a TDIU is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


